DETAILED ACTION
Claims 11-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “invoking an application program interface (API) call; determining, in the API call, a plurality of field names; identifying a first field name to search for a first instance of sensitive information (SI); identifying the first instance of SI in the first field name by pattern matching; generating, in response to the identifying the first instance of sensitive information, a first encryption key and a first expiration; encrypting the first instance of sensitive information using the first encryption key; sending the API call to an application server, wherein the application server is configured to process the API call; receiving, at a first time, from the application server, a request for the first encryption key; P201808979US012Appl. No. 16/353,231validating the first encryption key by determining that the first time is before the first expiration; sending, in response to determining the first encryption key is valid, the first encryption key to the application server; and storing, in a usage database, a set of usage data associated with the first encryption key".
The following is considered to be the closest prior art of record:
Mantin (US 10917401) – teaches monitoring the audit logs of the data fields within API responses.
Black (US 2006/005017) – teaches encrypting fields in a database when the field name indicates that the field will contain sensitive information.
Villaron (US 2006/0143459) – teaches protecting sensitive information.
Ithal (US 2020/0076578) – teaches using an API call to encrypt sensitive information.
Chakra (US 8346532) – teaches protecting sensitive information.
Oh (US 2012/0173962) – teaches that API calls have field names.
Perl (US 2019/0132378) – teaches using the same API call with different field names and values to achieve different results.
Gumerato (US 2017/0116206) – teaches sending an API call to an application server.
However, the concept of using searching field names of an API call for sensitive information, encrypting the sensitive information, and sending the API call to an application server for processing and storing usage data as claimed cannot be found in the prior art of record. None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 11-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a 
The claimed limitations submitted on July 11, 2019 cannot be found in the prior art of record. Also, the Terminal Disclaimer submitted on March 12, 2021 has overcome the potential Double Patenting rejection. Therefore, the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498